            Case 3:14-cr-00175-WHA Document 1301 Filed 02/12/21 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                     Case No. 14-CR-00175-WHA
20
                                  Plaintiff,       ADMINISTRATIVE MOTION OF
21                                                 PACIFIC GAS AND ELECTRIC
                                                   COMPANY TO FILE UNDER SEAL
22          v.                                     PORTIONS OF RESPONSE TO
                                                   REQUEST FOR FURTHER
23                                                 RESPONSES
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                  Defendant.       Judge: Hon. William Alsup
25

26

27

28
        ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
                  PORTIONS OF RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                   Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1301 Filed 02/12/21 Page 2 of 3




 1                  Pursuant to Criminal Local Rule 56-1, Pacific Gas and Electric Company

 2   (“PG&E”) respectfully submits this Administrative Motion to File Under Seal (the

 3   “Administrative Motion”).

 4                  PG&E makes the following statement in support of its Administrative Motion:

 5                  1. Counsel for PG&E has reviewed and complied with Civil Local Rule 79-5 and

 6   Criminal Local Rule 56-1, which require that if a document or portion thereof is sealable,

 7   counsel seeking to file the document or portion of the document under seal must file and serve an

 8   administrative motion for a sealing order, accompanied by a declaration establishing that the

 9   materials are sealable.

10                  2. PG&E seeks to file under seal redacted portions of Exhibits 1, 2 and 3 to the

11   Declaration of Kate Dyer in Support of PG&E’s Administrative Motion to File Under Seal (the

12   “Dyer Declaration”), which correspond to Exhibits A, B and C to PG&E’s Response to Request

13   for Further Responses, respectively. Specifically, PG&E seeks to redact for safety reasons the

14   names of the PG&E employees and contractors identified in these documents. PG&E further

15   seeks to redact the names, addresses and contact information of PG&E customers in these

16   documents.

17                  3. Criminal Local Rule 56-1 provides that a sealing order may issue where

18   information, if made available to the public, would compromise the safety of a person. See

19   Criminal Local Rule 56-1(b) and Commentary.

20                  4. PG&E believes that the safety of the PG&E employees, contractors and their

21   family members could be compromised if their names are made publicly available as part of the

22   PG&E Response.

23                  5. As set forth in the Dyer Declaration, PG&E has observed a dramatic increase

24   in the number of workplace violence events from customers towards employees and contractors,

25   including during PSPS events. In addition, PG&E executives who have spoken publicly on

26   behalf of PG&E with respect to its wildfire mitigation efforts have received death threats.

27

28                                              2
        ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
                  PORTIONS OF RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                   Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1301 Filed 02/12/21 Page 3 of 3




 1
     Dated: February 12, 2021                    Respectfully Submitted,
 2
                                                 JENNER & BLOCK LLP
 3                                               Reid J. Schar (pro hac vice)
 4
                                                 CRAVATH, SWAINE & MOORE LLP
 5                                               Kevin J. Orsini (pro hac vice)

 6                                               CLARENCE DYER & COHEN LLP
 7

 8                                       By:     ______________________________
                                                  Kate Dyer (Bar No. 171891)
 9                                               Attorneys for Defendant PACIFIC GAS
                                                 AND ELECTRIC COMPANY
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             3
       ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
                 PORTIONS OF RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                  Case No. 14-CR-00175-WHA
